United States Court of Appeals
        for the Federal Circuit
                     ______________________

                       November 23, 2011
                           ERRATA
                     ______________________

                            2010-1395

         TIANRUI GROUP COMPANY LIMITED and
      TIANRUI GROUP FOUNDRY COMPANY LIMITED,

                                     Appellants,

                               and

        STANDARD CAR TRUCK COMPANY, INC. and
         BARBER TIANRUI RAILWAY SUPPLY, LLC,

                               Appellants,

                                v.

           INTERNATIONAL TRADE COMMISSION,

                               Appellee,

                               and

           AMSTED INDUSTRIES INCORPORATED,

                               Intervenor.

      On appeal from the United States International Trade
      Commission in Investigation No. 337-TA-655.
                    ______________________

                    Decided: October 11, 2011
                      Precedential Opinion
                     ______________________

Please make the following change:
Page 1, change “With him on the brief” to “with her on the brief”.